DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on July 28, 2022 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed March 28, 2022) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is directed to a method of making a food casing by “(step a) manufacturing the food casing by preparing [a] water-based composition by mixing at least, a film-forming agent…[step b] a lipid…and [step c] natamycin” and further [step d] “applying the water-based composition of b) on an external surface of the casing.” As the “water-based composition” requires a, b, and c, it is unclear what applicant actually considers the “water-based composition” and unclear how the food casing is to be manufactured if the water-based composition does not included natamycin. 
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-8, 11-14, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stork et al. US 2016/0213051.
Regarding claims 1, 3, 4, 6, 7, Stork teaches a food casing [0069] with antifungal properties [0027, 0048] characterized in that it is coated on its external surface [0069] with a water-based composition comprising a film forming agent (chitosan [0019]), a lipid (e.g. beeswax, carnauba wax) in a percentage by weight of 0-10% [0085-86], and natamycin [0015, 0020]. 
Regarding claim 2, claim 1 is applied as stated above. Stork teaches wherein the water-based composition comprises the film-forming agent (chitosan) in a percentage of 1-10% [0061].
Regarding claim 8, claim 1 is applied as stated above. Stork teaches wherein the water-based composition comprises natamycin in a percentage of 0.0001 and 1% [0075].
Regarding claim 11, claim 1 is applied as stated above. Stork further teaches the composition additionally comprises surfactants [0080].
Regarding claim 12, claim 1 is applied as stated above. Stork teaches wherein the food casing additionally comprises a further antifungal [0048-0057].
Regarding claim 13, claim 1 is applied as stated above. Stork teaches wherein the food casing additionally comprises fatty acids [0086-0087].
Regarding claims 14 and 16, Stork teaches a method of preparing a food casing comprising manufacturing the food casing; preparing the water-based composition by mixing the film-forming agent [0019], a lipid [0085-0086], and natamycin [0020, 0053, 0075], and applying the water-based composition on an external surface of the casing. [0069] states the suspension is applied by soaking sausage casings, thus it is inherent that a casing is manufactured and the suspension is mixed. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stork, et al US 2016/0213051 in view of Henze-Wethkamp et al. US 2013/0156896.
Regarding claims 9, 10, and 17, claims 1 and 14 are applied as stated above. Stork teaches a sausage casing but does not expressly disclose wherein the casing is ready-to stuff, fibrous, or wherein the casing is actually stuffed. 
Henze-Wethkamp teaches a cellulous fibrous tubular sausage casing having a fungicidal finish and stuffed with meat [0022-0026]. As Henze-Wethkamp teaches cellulose fibrous casing are known to be coated or impregnated with fungicidal agents and stuffed with meat, it would have been obvious to one of ordinary skill to modify the invention of Stork by the teaching of Henze-Wethkamp to obtain a fibrous tubular sausage having a fungicidal finish.
Claims 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stork, et al US 2016/0213051.
Regarding claim 15, claim 14 is applied as stated above. Stork teaches the use of weak acids as antimicrobial compounds [0048-0050] and states, “whereby at least one antimicrobial compound is added to the product of one of steps (a-d) prior to the addition of the suspension to a processed edible product” [0062]. Thus, it would have been obvious for one to apply a water solution of a week acid to the internal surface of the casing since they are known “to inhibit or eliminate pathogenic microorganisms and/or moulds, yeasts and food spoilage bacteria.”
Regarding claims 18 and 19, Stork teaches a food casing (and method of making) [0069] with antifungal properties [0027, 0048] characterized in that it is coated on its external surface [0069] with a water-based composition comprising a film forming agent (0.1-30% chitosan [0019, 0062]), a lipid (e.g. beeswax, carnauba wax) in a percentage by weight of 0-10% [0085-86], and natamycin in a percentage of 0.0001 and 1% [0075]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). As the claimed range and those of Stork are so close one skilled in the art would have expected the composition to have the same properties.
Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive. 
Applicant argues Stork, “is mainly focused in a composition which essential element is the polyelectrolyte complex…”; however, Stork clearly discloses the claimed invention, as outlined in the rejection above. It is also noted that Stork expressly states, “The suspension can also be applied by soaking of e.g. casings applied for sausages” [0069]. The present claim only requires a food casing coated on its external surface with a film-forming agent, a lipid, and natamycin. Stork clearly discloses this. Applicant’s remarks pertaining to the lipids of Stork are not persuasive as lipids are disclosed, optional or not, Stork discloses lipids. Applicant is reminded that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. (MPEP 2123).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Stork and Henze-Wethkamp are relevant prior art in regards to 
protecting such food casings from mold infestation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792